DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Priority
Examiner note: the denial of priority was set forth in a previous Office Action, but is repeated in this Office Action for the purposes of clarity of the record. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application claims priority to provisional applications 62/597,379, 62/654,071, and 62/660,743. The instant application also claims priority to PCT/US2018/065010 and US application 16/771379.
The disclosures of the prior-filed provisional and foreign applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 92 and 102 recite features directed towards a machine learning image classifier. Applicant’s prior-filed application, Application No. 62/597,379, does not disclose towards a machine learning image classifier. Accordingly, claims 92 and 102 are not entitled to the benefit of Application No. 62/597,379.
Consequently, claims 92 and 102 are afforded the benefit of the effective filing date of 4/6/2018, which is the filing date of provisional application 62/654,071. Claims 84 - 84, 89 - 91, 98 - 99, 100 - 101, and 103 are afforded the benefit of the effective filing date of 12/11/2017, which is the filing date of provisional application 62/597,379.

Claim Objections
Claims 84 and 94 are objected to because of the following informalities: 
Claim 84 is objected to because a comma should be inserted before the phrase “based on the reflected ultrasonic sound waves” in the 9th paragraph.   
Claim 84 is objected to because the phraseology reciting “based at least in part on the identifying marker information of the marker, determining a distance from the ultrasound image between the marker and another point on the ultrasound image” (last three lines) is confusing. The prepositional phrase “from the ultrasound image” appears to be grammatically misplaced. Examiner suggests amending the claim to place the prepositional phrase “from the ultrasound image” before the term “a distance.”
Claim 94 is objected to because a comma should be inserted before the phrase “based on the reflected ultrasonic sound waves” in the 8th paragraph.   
Claim 94 is objected to because the phraseology reciting “based at least in part on the identifying marker information of the marker, determining, by the processor, a distance from the ultrasound image between the marker and another point on the ultrasound image” (last three lines) is confusing. The prepositional phrase “from the ultrasound image” appears to be grammatically misplaced. Examiner suggests amending the claim to place the prepositional phrase “from the ultrasound image” before the term “a distance.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84 - 85, 89 - 96, and 98 -102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 84 and 94 have been amended to recite determining “a distance from the ultrasound image between the marker and another point on the ultrasound image.” 
Applicant’s specification discloses determining a between a marker and (1) a lesion, (2) a probe, and/or (3) an instrument (abstract, inter alia). However, the amended claims are not specific to the distance being between the marker and (1) a lesion, (2) a probe, and/or (3) an instrument. Instead, the claims are broadly written to read on the distance being calculated between the marker and an unspecified other “point on the ultrasound image.” Applicant has not disclosed calculating a distance as broadly recited in claims 84 and 94. Specifically, there are many points in an ultrasound image, for example, various specific anatomical features, for which applicant did not disclose calculating a distance between a marker and said points. The claims are therefore not commensurate with the disclosure, and thus lack sufficient written description support by virtue of their undue breadth. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84 - 85, 89 - 96, and 98 - 102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 84 and 94 are indefinite because it is unclear what is meant by “another point on the ultrasound image” (last line), as no first or initial point has been positively recited. For the purposes of examination, the limitation will be interpreted as referring to “a point on the ultrasound image.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84 - 85 and 89 - 91 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 2011/0313288, of record, hereinafter “Chi Sing”) in view of Hornscheidt et al. (US 2019/0201160, of record, hereinafter “Hornscheidt”) and Dickhans (US 2018/0104008).
	Regarding claim 84, Chi Sing shows a system for ultrasound localization (“introducing a marker through breast tissue into the target tissue region, and imaging the breast using ultrasound… identifying the marker in ultrasound images to facilitate identifying the lesion,” [0022]), the system comprising:
	a marker (target 26 that enhances detection by ultrasound, [0083] and fig. 1), wherein the marker is configured to be implanted in an interior of a patient, and wherein the marker has identifying marker information including shape and size of the marker (“size, shape… of the target 26,” [0108]);
	an ultrasound probe (“probe 30 … having ultrasound emitting and receiving capabilities,” [0088] and fig. 1) comprising an ultrasonic transducer, the ultrasonic transducer configured to emit ultrasonic sound waves and detect reflected ultrasonic sound waves, wherein the reflected ultrasonic sound waves include at least a portion of the ultrasonic sound waves after being reflected from the marker implanted proximate a lesion within the interior of the patient
(“imaging the breast using ultrasound… identifying the marker in ultrasound images,” [0022]; “after the markers 120 have been implanted … signals 31 emitted by the probe 30 may be received at the markers 120 and reflected back to a receiver in the probe 30 as signals 33,” [0123] and fig. 8);
	a display (display 38 … real-time images, [0097] and fig. 10);
	a processor (one or more processors or controllers 36, [0089] and fig. 10) operatively connected to the ultrasound probe; and 
	memory ([0098]; memory 36f, [0100] and fig. 10), operatively connected to the processor, storing instructions that when executed by the processor perform a set of operations comprising:
	generating image data from the reflected ultrasonic sound waves (“imaging the breast using ultrasound,” [0022]); 
	analyzing the generated image data to identify the marker within the interior of the patient, wherein the analysis is at least partially
based on the identifying marker information of the marker (“identifying the marker in ultrasound images,” [0022]; “micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape… of the target 26,” [0108]); 
displaying, on the display, an ultrasound image including the marker based on the reflected ultrasonic sound waves (claim 20: “introducing a target … displaying ultrasound images of the target tissue region from the received ultrasound signals;” claim 24: “target comprises a first marker”); and 
based at least in part on the identifying marker information, determining, from the ultrasound image, a distance from the marker (“micro-controller 36a … identify … distance… of the target 26 …,” [0094]; readout providing distance [0096] - [0097] and fig. 10A; distance, [0108] - [0109] and fig. 5).
	Chi Sing fails to show that the marker comprises a body formed from a material that allows the body to be selectively positionable between a condensed configuration and an expanded configuration. Chi Sing further fails to show that the ultrasound image data are acquired with the marker in the expanded configuration. Chi Sing also fails to show that the distance from the marker includes a distance to a point on the ultrasound image.
	Hornscheidt discloses a marking device and implantation system. Hornscheidt teaches a marker that comprises a body formed from a material that allows the body to be selectively positionable between a condensed configuration and an expanded configuration (the marking device (100) is designed to transform itself on its own from a compressed state into an expanded state, abstract). Hornscheidt also teaches ultrasound image data that are acquired with the marker in the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]). 
Dickhans discloses systems and methods for tissue localization ([0001]). Dickhans teaches a distance from a marker that is a distance to a point on an ultrasound (“suitable imaging device … ultrasound,” [0037]; [0038]) image (“once each fiducial 200 is implanted within the target tissue, the patient may be imaged … to identify the location of each fiducial 200 … the distance to the outer edge of the lesion from the fiducial 200 may be determined to enable the clinician to more accurately determine how much tissue is required to be removed in order to obtain proper surgical margins,” [0041]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the marker comprise a body formed from a material that allows the body to be selectively positionable between a condensed configuration and an expanded configuration, as well as to have the ultrasound image data be acquired with the marker in the expanded configuration, as taught by Hornscheidt, in order to have the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing and Hornscheidt to have the determined distance from the marker include a distance to a point on the ultrasound image, as taught by Dickhans, in order to enable the clinician to more accurately determine how much tissue is required to be removed in order to obtain proper surgical margins, as suggested by Dickhans ([0041]).
	Examiner note: regarding the limitation reciting “analyzing the generated image data to identify the marker in the expanded configuration within the interior of the patient,” in the combined invention of Chi Sing, Hornscheidt, and Dickhans, the analysis of the image data to identify the marker within the interior of the patient would occur when the marker is in the expanded configuration because the ultrasound image data in the combined invention of Chi Sing, Hornscheidt, and Dickhans, are acquired with the marker in the expanded configuration, as discussed in the art rejection above.
	
Regarding claim 85, the combined invention of Chi Sing, Hornscheidt, and Dickhans discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker has a spherical shape in at least the expanded configuration.
	Hornscheidt teaches that the body of the marker has a spherical shape in at least the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker have a spherical shape in at least the expanded configuration, as taught by Hornscheidt, in order to further facilitate having the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 

	Regarding claim 89, the combined invention of Chi Sing, Hornscheidt, and Dickhans discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the material comprises Nitinol or other shape-memory alloy.
	Hornscheidt teaches that the material comprises Nitinol or other shape-memory alloy (“…the wire consists of or comprises nitinol … use of further superelastic materials and/or shape-memory alloys is possible,” [0033]; “rapid self-expansion of the marking device after its implantation, which self-expansion is ensured by the use of nitinol for example, is crucial for preventing a migration of the marking device, especially just after implantation,” [0034]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the material comprise Nitinol or other shape-memory alloy, as taught by Hornscheidt, in order to ensure rapid self-expansion to thereby prevent migration of the marker, especially just after implantation, as suggested by Hornscheidt ([0034]). 

	Regarding claims 90 - 91, the combined invention of Chi Sing, Hornscheidt, and Dickhans discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker is at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or a geodesic cage, or are woven into a wire mesh or braided.
	Hornscheidt teaches that the body of the marker is at least partially formed from a plurality of wires (“multiplicity of wires,” [0027]; “multiplicity of wires forming the support structure,” [0036]; wires, [0037] - [0038]), wherein at least some of the plurality of wires form a spherically-shaped lattice structure (spherical marking device, [0021] and fig. 1, depicting lattice structure) or are braided (support structure is braided, [0023]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker be at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or are braided, as taught by Hornscheidt, in order to provide for a cavity enclosed by the marker after expansion to fill with body fluid, to thereby facilitate unambiguous identification of the marker in an ultrasound image, as suggested by Hornscheidt ([0021]).

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing, Hornscheidt, and Dickhans as applied to claim 84 above, and further in view of Taguchi et al. (US 2018/0140260, of record, hereinafter “Taguchi”). 
	Regarding claim 92, the combined invention of Chi Sing, Hornscheidt, and Dickhans discloses the claimed invention substantially as noted above. 
	Although Chi Sing identifies the marker in the generated image data ([0022], [0108]), Chi Sing is silent as to the algorithm used by the processor to perform the identification. Chi Sing is therefore not specific to the processor analyzing, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker.
	Taguchi discloses medical image processing (title, abstract) applicable to ultrasound images (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]). Taguchi teaches analyzing, by a machine learning image classifier, generated image data to identify the marker within the interior of the patient (“… discriminates between the marker images 64 and the non-marker images 65 by machine learning,” [0175] and fig. 16; “… a support vector machine, a neural network, and a decision tree can be used as the discriminator… moving-object tracking apparatus 4B includes artificial intelligence based on machine learning,” [0176]), wherein the machine learning image classifier is trained using a set of images containing the marker ([0170] - [0171]; “markers M in various orientations,” [0173] and fig. 17A). The images that are used to train the machine learning image classifier are ultrasound images in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing, Hornscheidt, and Dickhans to have the processor analyze, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker, as taught by Taguchi, in order to provide the processor with a suitable algorithm to facilitate detecting markers of various shapes and sizes based on images of respective markers learned in advance, as suggested by Taguchi ([0169] - [0170]).
	 Regarding the limitation reciting that the images that are used to train the machine learning image classifier are ultrasound images, examiner interprets Taguchi as providing ultrasound images to train the classifier in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]), as discussed above. However, in the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention Chi Sing, Hornscheidt, Dickhans, and Taguchi to have the images that are used to train the machine learning image classifier be ultrasound images, in order to provide the classifier with suitable training data that would be necessary for Chi Sing’s processor to be able to identify the markers in Chi Sing’s ultrasound images. 

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing, Hornscheidt, and Dickhans as applied to claim 84 above, and further in view of Gopalasamy et al. (US 2003/0228044, of record, hereinafter “Gopalasamy”).   
Regarding claim 93, the combined invention of Chi Sing, Hornscheidt, and Dickhans discloses the claimed invention substantially as noted above.
Although Chi Sing’s analysis is at least partially based on identifying marker information comprising a shape and size of the marker (“micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape… of the target 26,” [0108]), Chi Sing fails to show receiving, from a system user, an input including the shape and size of the marker. 
 Gopalasamy discloses radiographic marker location. Gopalasamy teaches receiving, from a system user, an input (“sets of features for different types of fiducial markers … input by a user,” [0067]) including the shape (“second feature is based on the circularity,” [0065]) and size (“first feature is the size,” [0064]) of a marker.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing, Hornscheidt, and Dickhans to include receiving, from a system user, an input including the shape and size of the marker, as taught by Gopalasamy, in order to allow a user to specify features for different types of markers to be identified in the images, as suggested by Gopalasamy ([0067]), or to assist the processor in locating the marker in the image data. 

Claims 94 - 96 and 98 - 101 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 2011/0313288, of record, hereinafter “Chi Sing”) in view of Hornscheidt et al. (US 2019/0201160, of record, hereinafter “Hornscheidt”) Dickhans (US 2018/0104008), and Gopalasamy et al. (US 2003/0228044, of record, hereinafter “Gopalasamy”).   
	Regarding claim 94, Chi Sing shows a method for localization of an implanted marker with ultrasound technology (“introducing a marker through breast tissue into the target tissue region, and imaging the breast using ultrasound… identifying the marker in ultrasound images to facilitate identifying the lesion,” [0022]), the method comprising:
	providing a marker implanted proximate a lesion within an interior of a patient (“identifying a lesion within a target tissue region of a patient's breast … introducing a marker through breast tissue into the target tissue region,” [0022]);
	emitting ultrasonic sound waves from an ultrasonic transducer of an ultrasound probe (“imaging the breast using ultrasound,” [0022]; “probe 30 … having ultrasound emitting and receiving capabilities,” [0088] and fig. 1; ultrasound signals transmitted by the probe 30, [0114]);
	detecting reflected ultrasonic sound waves by the ultrasonic transducer, wherein the reflected ultrasonic sound waves include at least a portion of the ultrasonic sound waves after being reflected from the marker (“imaging the breast using ultrasound… identifying the marker in ultrasound images,” [0022]; “after the markers 120 have been implanted … signals 31 emitted by the probe 30 may be received at the markers 120 and reflected back to a receiver in the probe 30 as signals 33,” [0123] and fig. 8);
	generating image data from the reflected ultrasonic sound waves (“imaging the breast using ultrasound,” [0022]); 
	analyzing, by a processor, the generated image data to identify the marker within the interior of the patient, wherein the analysis is at least partially based on identifying marker information (“identifying the marker in ultrasound images,” [0022]; “micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape … of the target 26,” [0108]); 
displaying, on a display, an ultrasound image including the marker, based on the reflected ultrasonic sound waves (claim 20: “introducing a target … displaying ultrasound images of the target tissue region from the received ultrasound signals;” claim 24: “target comprises a first marker”);
based at least in part on the identifying marker information, determining, by the processor, from the ultrasound image, a distance from the marker (“micro-controller 36a … identify …distance… of the target 26 …,” [0094]; readout providing distance [0096] - [0097] and fig. 10A; distance, [0108] - [0109] and fig. 5).
	Chi Sing fails to show that the marker is deployed in an expanded configuration that is different than a condensed configuration of the marker during the implantation. Chi Sing further fails to show that the ultrasound image data are acquired with the marker in the expanded configuration. Chi Sing also fails to show that the distance from the marker includes a distance to a point on the ultrasound image. In addition, although Chi Sing’s analysis is at least partially based on identifying marker information comprising a shape and size of the marker (“micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape… of the target 26,” [0108]), Chi Sing fails to show receiving, from a system user, an input including the shape and size of the marker. 
	Hornscheidt discloses a marking device and implantation system. Hornscheidt teaches a marker that is deployed in an expanded configuration that is different than a condensed configuration of the marker during the implantation (the marking device (100) is designed to transform itself on its own from a compressed state into an expanded state, abstract; “rapid self-expansion of the marking device after its implantation, which self-expansion is ensured by the use of nitinol for example, is crucial for preventing a migration of the marking device, especially just after implantation,” [0034]). Hornscheidt also teaches ultrasound image data that are acquired with the marker in the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]). 
Dickhans discloses systems and methods for tissue localization ([0001]). Dickhans teaches a distance from a marker that is a distance to a point on an ultrasound (“suitable imaging device … ultrasound,” [0037]; [0038]) image (“once each fiducial 200 is implanted within the target tissue, the patient may be imaged … to identify the location of each fiducial 200 … the distance to the outer edge of the lesion from the fiducial 200 may be determined to enable the clinician to more accurately determine how much tissue is required to be removed in order to obtain proper surgical margins,” [0041]).
Gopalasamy discloses radiographic marker location. Gopalasamy teaches receiving, from a system user, an input (“sets of features for different types of fiducial markers … input by a user,” [0067]) including the shape (“second feature is based on the circularity,” [0065]) and size (“first feature is the size,” [0064]) of a marker.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the marker be deployed in an expanded configuration that is different than a condensed configuration of the marker during the implantation, as well as to have the ultrasound image data be acquired with the marker in the expanded configuration, as taught by Hornscheidt, in order to have the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing and Hornscheidt to have the determined distance from the marker include a distance to a point on the ultrasound image, as taught by Dickhans, in order to enable the clinician to more accurately determine how much tissue is required to be removed in order to obtain proper surgical margins, as suggested by Dickhans ([0041]).
	In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing, Hornscheidt, and Dickhans to include receiving, from a system user, an input including the shape and size of the marker, as taught by Gopalasamy, in order to allow a user to specify features for different types of markers to be identified in the images, as suggested by Gopalasamy ([0067]), or to assist the processor in locating the marker in the image data. 
	Examiner note: regarding the limitation reciting “detecting reflected ultrasonic sound waves by the ultrasonic transducer, wherein the reflected ultrasonic sound waves include at least a portion of the ultrasonic sound waves after being reflected from the marker in the expanded configuration,” in the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy, the reflected ultrasonic sound waves would occur with at least a portion of the ultrasonic sound waves being reflected from the marker in the expanded configuration because the ultrasound image data in the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy are acquired with the marker in the expanded configuration, as discussed in the art rejection above. 

	Regarding claim 95, the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy discloses the claimed invention substantially as noted above. Chi Sing further shows that the generation of the image data includes at least some anatomy of the patient underneath the marker (“imaging the breast using ultrasound,” [0022]). 

	Regarding claim 96, the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy discloses the claimed invention substantially as noted above. Chi Sing further shows determining a distance and an orientation to at least one of the marker or the lesion from the ultrasound probe (“micro-controller 36a may … identify … distance … orientation, … of the target 26 or other structures relative to the probe 30,” [0094]).

	Regarding claim 98, the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker has a spherical shape in at least the expanded configuration.
	Hornscheidt teaches that the body of the marker has a spherical shape in at least the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker have a spherical shape in at least the expanded configuration, as taught by Hornscheidt, in order to further facilitate having the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 

	Regarding claims 99 - 100, the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker is at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or a geodesic cage, or are woven into a wire mesh or braided.	Hornscheidt teaches that the body of the marker is at least partially formed from a plurality of wires (“multiplicity of wires,” [0027]; “multiplicity of wires forming the support structure,” [0036]; wires, [0037] - [0038]), wherein at least some of the plurality of wires form a spherically-shaped lattice structure (spherical marking device, [0021] and fig. 1, depicting lattice structure) or are braided (support structure is braided, [0023]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker be at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or are braided, as taught by Hornscheidt, in order to provide for a cavity enclosed by the marker after expansion to fill with body fluid, to thereby facilitate unambiguous identification of the marker in an ultrasound image, as suggested by Hornscheidt ([0021]).

	Regarding claim 101, the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy discloses the claimed invention substantially as noted above. Chi Sing further shows implanting the marker proximate the lesion  (“identifying a lesion within a target tissue region of a patient's breast … introducing a marker through breast tissue into the target tissue region,” [0022]). 
	Chi Sing fails to show deploying the marker, wherein the marker transitions from the condensed configuration to the expanded configuration during deployment. 
	Hornscheidt teaches deploying the marker, wherein the marker transitions from the condensed configuration to the expanded configuration during deployment (the marking device (100) is designed to transform itself on its own from a compressed state into an expanded state, abstract; “rapid self-expansion of the marking device after its implantation, which self-expansion is ensured by the use of nitinol for example, is crucial for preventing a migration of the marking device, especially just after implantation,” [0034]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to include deploying the marker, wherein the marker transitions from the condensed configuration to the expanded configuration during deployment, as taught by Hornscheidt, in order to ensure rapid self-expansion to thereby prevent migration of the marker, especially just after implantation, as suggested by Hornscheidt ([0034]). 

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing, Hornscheidt, Dickhans, and Gopalasamy as applied to claim 94 above, and further in view of Taguchi et al. (US 2018/0140260, of record, hereinafter “Taguchi”). 
	Regarding claim 102, the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy discloses the claimed invention substantially as noted above. 
	Although Chi Sing identifies the marker in the generated image data ([0022], [0108]), Chi Sing is silent as to the algorithm used by the processor to perform the identification. Chi Sing is therefore not specific to the processor analyzing, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker.
	Taguchi discloses medical image processing (title, abstract) applicable to ultrasound images (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]). Taguchi teaches analyzing, by a machine learning image classifier, generated image data to identify the marker within the interior of the patient (“… discriminates between the marker images 64 and the non-marker images 65 by machine learning,” [0175] and fig. 16; “… a support vector machine, a neural network, and a decision tree can be used as the discriminator… moving-object tracking apparatus 4B includes artificial intelligence based on machine learning,” [0176]), wherein the machine learning image classifier is trained using a set of images containing the marker ([0170] - [0171]; “markers M in various orientations,” [0173] and fig. 17A). The images that are used to train the machine learning image classifier are ultrasound images in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing, Hornscheidt, Dickhans, and Gopalasamy to have the processor analyze, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker, as taught by Taguchi, in order to provide the processor with a suitable algorithm to facilitate detecting markers of various shapes and sizes based on images of respective markers learned in advance, as suggested by Taguchi ([0169] - [0170]).
	 Regarding the limitation reciting that the images that are used to train the machine learning image classifier are ultrasound images, examiner interprets Taguchi as providing ultrasound images to train the classifier in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]), as discussed above. However, in the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention Chi Sing, Hornscheidt, Dickhans, Gopalasamy, and Taguchi to have the images that are used to train the machine learning image classifier be ultrasound images, in order to provide the classifier with suitable training data that would be necessary for Chi Sing’s processor to be able to identify the markers in Chi Sing’s ultrasound images. 

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive or are moot because in view of new grounds of rejection.
Applicant’s arguments, see page 6, with respect to the priority claims of the instant application are acknowledged.
Applicant’s arguments, see page 6, with respect to the objections to the claims have been fully considered. The objections to the claims have been withdrawn in view of amendments. Examiner notes that new objections have been set forth above in view of amendments.  
Applicant’s arguments on pages 8 and 9, that the cited references do not teach the amended features of claims 84 and 94, are moot because Dickhans is introduced to address the amended features.
Applicant argues on page 8, with respect to claim 84, that “one having ordinary skill in the art would not modify Chi Sing and Homscheidt to specifically include determining image distances to arrive at the features of the claims as amended.” 
Examiner respectfully disagrees. As discussed in the art rejections above, one of ordinary skill in the art would have modified Chi Sing and Hornscheidt to have the determined distance from the marker include a distance to a point on the ultrasound image, as taught by Dickhans, in order to enable the clinician to more accurately determine how much tissue is required to be removed in order to obtain proper surgical margins, as suggested by Dickhans ([0041]).
Applicant argues on page 8, with respect to claim 84, that such a modification would “change the basic principle that the probe in Chi Sing is designed to operate (e.g., basing localization on the relative location of the target and the probe).”
Examiner respectfully disagrees. Such modification would not preclude Chi Sing from functioning as intended, but would instead provide the additional benifit of enabling the clinician to more accurately determine how much tissue is required to be removed in order to obtain proper surgical margins, as suggested by Dickhans ([0041]).
  Applicant’s arguments regarding allowability of dependent claims are premised upon those discussed above, and are therefore not persuasive for reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793